Title: From George Washington to Samuel Huntington, 21 October 1780
From: Washington, George
To: Huntington, Samuel


                  
                     
                     Sir
                     Head Quarters near passaic Falls 21st Octobr 1780
                  
                  I have been honored with Your Excellency’s favors of the 10th and
                     14th Instants—The advance of the British Army towards the borders of North
                     Carolina is an alarming circumstance, more especially, as there is every reason
                     to beleive that the force which lately sailed from New York is intended to
                     cooperate with them—The enemy, by several accounts, received a reinforcement
                     from Europe in the last Fleet, it is said by some to consist of two British
                     Regiments—about 700 German Recruits and some from Scotland. If so, this new
                     accession is nearly equal to their late detachment—but others again say the
                     reinforcement consists wholly of Recruits. I have heard nothing directly from
                     the Northward since my letter of the 16th. There are reports that the enemy
                     retired after destroying Fort Ann Fort George and burning some Houses. It is
                     thought, and perhaps not without foundation, that this incursion was made upon
                     a supposition that Arnolds treachery had succeeded.
                  Colo. Brodhead has in many of his late letters expressed his
                     apprehension of the consequences which may result from the Want of provision
                     should the enemy, agreeable to their threats, invest the post of Fort Pitt this
                     Winter. But, by a letter from him of the 14th of September, matters had
                     proceeded to such extremities, that the Garrison, headed by the non
                     Commissioned officers, had waited upon him, and, he says, in a decent manner
                     remonstrated upon the hardship of having been without Bread for five days—Upon
                     being told that every thing would be done to relieve them they retired in good
                     order—Colo. Brodhead adds—the Country is not deficient of Resources, but that
                     public credit is exhausted, and will no longer procure supplies—Congress will
                     therefore see the necessity of either furnishing the Commissary to the Westward
                     with a competent sum of Money, or of obtaining from the State of Pennsylvania
                     an assurance that the part of the quota of supplies demanded of her by the
                     requisition of Congress of February last and directed to be deposited in the
                     Magazines to the Westward, which—were intended for the support of Fort Pitt,
                     shall be immediately laid in, if it has not been already done. The importance
                     of that post to the whole Western Frontier is so great, as not to admit of its
                     being left to any risque, if it can be avoided.
                  I take the liberty of inclosing your Excellency, for the
                     determination of Congress, the Copy of a letter of the 18th from Brig. Genl Knox, representing the
                     injury to the service, should the Resolve for the dismission of Lt Coll Mason,
                     be immediately carried into execution. I am ignorant whether the Resolve
                     proceeded from a motive of Oeconomy or any thing improper in the conduct of
                     Colo. Mason. If only from the former, I should hope that General Knox’s request
                     would be complied with. If from the latter his services, however material, must
                     be dispensed with.
                  Since I began this letter I have received advices from Gov.
                     Clinton at Albany, who mentions that the party of the enemy which came from the
                     Northward had retired by the way of Lake George, but that another party from
                     the Westward had penetrated as far as Schoharie which valuable settlement they
                     had destroyed. The Governor himself was going to Schenectady to make a
                     disposition of the force in that quarter—I have sent up two Continental
                     Regiments to his assistance which I hope will be sufficient to repel the Enemy,
                     as they are not represented as very numerous. Fort Schuyler is well garrisoned,
                     and has forty days provisions in it. I therefore hope no great danger is to be
                     apprehended from the present incursion.
                  
                  
                     
   See Genl Knox’s letter of that date respecting the
                        dismission of Colo. Mason.

                  
                  
               